Citation Nr: 0610924	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-17 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, 
Alabama


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized in-patient medical care for a non-service-
connected condition from June 21, 2002, to June 26, 2002.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Birmingham, Alabama, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  Prior to the actual care rendered at University of 
Alabama Hospital (UAB) from June 21 - 26, 2002, the cost had 
not been authorized by the VA.

2.  During the veteran's hospitalization, a VAMC was feasibly 
available and an attempt to use it beforehand would have been 
reasonable, sound, wise, and practicable.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized in-patient medical care for a non-service-
connected condition from June 21, 2002 to June 26, 2002, have 
not been met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005; a decision 
in April 2003; and a statement of the case in June 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir.  Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the supplemental statement 
of the case in February 2005.

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.   The appellant has not referred to 
any additional, unobtained, available, relevant evidence.  VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran seeks payment or reimbursement for the cost of 
unauthorized medical treatment for a non-service-connected 
heart condition provided by UAB from June 21, 2002 to June 
26, 2002.  He also requested that VA reimburse him for the 
cost of emergency room treatment at Carraway Methodist 
Medical Center (Carraway) on June 21, 2002, as well as the 
cost of transfer from Carraway to UAB by Air Evac Lifeteam.  

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2004).  
This is not a medical determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).

In the instant case, prior authorization for the private 
medical treatment received from June 21 to 26, 2002, was not 
obtained pursuant to 38 C.F.R. § 17.54, and payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

A VA cardiovascular surgeon had requested a review and 
recommendation as to whether cardiac surgery should be 
performed at a VA facility that was capable of performing it, 
or by a facility in the community, at VA expense.  At the 
time the veteran was admitted to UAB, the request was pending 
and no determination had been made.  While a request had been 
made, no response had been received to that request, and no 
authorization had been obtained.

The veteran contends that a VA surgical assistant informed 
him that he would participate in the surgery at UAB and that 
"everything would be taken care of" by VA.  In a written 
statement, however, the VA surgical assistant stated that he 
informed a doctor at UAB that a VA contracted services 
consult had been started and was waiting for approval, and VA 
would not reimburse an operation that bypassed this 
procedure.  

On June 21, 2002, at 2:00 a.m., the veteran presented to 
Carraway emergency room.  A VA Form 119, Report of Contact, 
provides that Carraway sought transfer of the veteran to the 
VAMC at 2:01 a.m., and VA sent transfer forms.  When the VA 
administrative officer called Carraway at 2:40 a.m. seeking 
information as to the return of the forms, the officer 
learned that the veteran had been transferred to UAB.  The VA 
officer informed UAB of these facts and stated that VA would 
not accept responsibility for the veteran's private UAB stay.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for payment or reimbursement of 
the cost of unauthorized in-patient medical care.  

Generally, reimbursement of the expenses of care or services, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by the VA, may be paid on the 
basis of a claim timely filed, if the following criteria are 
met:  (1) The veteran has service-connected disability; and 
(2) there is a medical emergency of such nature that delay 
would be hazardous to the veteran's life or health; and, 
(3) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728; 38 C.F.R. § 1720.

Evidence in the record shows that the UAB is the Birmingham 
VAMC's affiliate and the UAB emergency room is located 
approximately one block from the VAMC emergency room.  There 
is no medical evidence that it was not feasible to transport 
the veteran to the Birmingham VAMC emergency room instead of 
the UAB emergency room.  A March 2003 memo by a VA clinical 
reviewer indicates that VA facilities were not feasibly 
unavailable.  As a layperson without medical training or 
expertise, the veteran is not competent to state that it was 
unfeasible to transport him to the VA emergency room instead 
of the UAB emergency room.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Thus, his own assertions do not 
constitute competent medical evidence in support of his 
claim.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Reimbursement of the cost of unauthorized in-patient medical 
care for a non-service-connected condition from June 21, 2002 
to June 26, 2002 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


